Case: 4:19-cv-00300-JMB Doc. #: 38 Filed: 05/07/19 Page: 1 of 3 PageID #: 1088



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
  ____________________________________
                                       )
  JOHN DOE,                            )
                                       )
              Plaintiff,               )
                                       )     Case No.: 4:19-cv-00300-JMB
        v.                             )
                                       )
  WASHINGTON UNIVERSITY,               )
                                       )
              Defendant.               )
                                       )
  ____________________________________)

   PLAINTIFF'S MEMORANDUM IN RESPONSE TO DEFENDANT'S MOTION
  TO SEAL PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS

          Plaintiff, JOHN DOE, by and through his undersigned attorneys, files this

  Memorandum in Response to Defendant's Motion to Seal Plaintiff's Response to

  Defendant's Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6), and in support of

  denying the Motion, states as follows:

  1.      There is nothing special about the facts of this case that should cause this to be the

  only case out of more than three hundred federal lawsuits filed by students subsequent to

  the 2011 Dear Colleague Letter that needs to be sealed from the public. Plaintiff's

  research has failed to find another Title IX case where, absent settlement or Plaintiff's

  request for the Court to seal the pleadings, the court ordered the entire Complaint to

  remain under seal.

  2.      There is nothing especially sensitive about the facts in this case. Plaintiff's

  accusers publically posted information about the facts of their complaints against Plaintiff

  that Plaintiff has contended are false in filings with this Court. Plaintiff's right to



                                                 1
Case: 4:19-cv-00300-JMB Doc. #: 38 Filed: 05/07/19 Page: 2 of 3 PageID #: 1089



  publically argue that he was wrongfully convicted pursuant to a hearing procedure that

  arguably denies students of civil rights, strongly outweighs the Defendant's interest in

  protecting the public from learning about its wrongful conviction using un-appealable,

  and inherently unfair internal procedures.

  3.     The Defendant's public battle against proposed federal and Missouri legislative

  changes intended to strengthen the due process rights afforded to male (and potentially

  female) students accused of sexual assault renders this case one of importance to the

  Missouri judicial system and the general public.

  4.     Current proposed legislation by both the Missouri Senate and House appear to

  oppose the strict imposition of Title IX that deprives students of the right to cross-

  examination and the right to appeal adverse decisions before state administrative judges.

  See HB 573 and SB 259.

  5.     Defendant desires to have this case, and Plaintiff's Response to the 12(b)(6)

  Motion, remain under seal without due reason.

  6.     Plaintiff has made no objection to having the name of the alleged victim remain

  anonymous, and Defendant has failed to demonstrate why public disclosure of filings

  naming “Jane Roe” require filing under seal.

  7.     Plaintiff has alleged that Defendant promised him a fair and equitable procedure,

  and Plaintiff claims he did not receive what he was promised. Defendant has provided no

  justifiable reason why it should not be required to publicly disclose its position regarding

  the scope of its contractual relationship with its students.




                                                2
Case: 4:19-cv-00300-JMB Doc. #: 38 Filed: 05/07/19 Page: 3 of 3 PageID #: 1090



  8.     Both the Missouri House and Senate have proposed legislative changes that

  support Plaintiff’s claims in this case, i.e., the lack of due process. Defendant’s attempt

  to bury Plaintiff’s claims and legal arguments from the public on an issue that is front and

  center in Missouri State legislation should not be allowed. There is nothing sensitive

  stated in Defendant's Motion/Reply or in Plaintiff's Response that requires those

  documents to be filed under seal.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny

  Defendant's Motion to Seal Plaintiff's Response.




  Respectfully submitted,



  BY:__John G. Covert – 6285969IL
        One of his attorneys

  JOHN GALT COVERT
  U.S. District Court for the Eastern District of Missouri - Bar #6285969IL
  The Llorens Law Group, Ltd.
  20 N. Clark St., 33rd Floor
  Chicago, Illinois 60602
  (312) 602-2747
  j.covert@llorenslawgroup.com




                                                3
